Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 9 the prior art of record, specifically (US 20060190285) teaches A system configured to dynamically generate application functionalities in a mobile application on an end user client computing platform, the system comprising: one or more processors configured to execute computer program modules, the computer program modules comprising computer instructions, which when executed by at least one of the processors, cause the processor to; (paragraphs 43);
However, none of the prior art cited alone or in combination provides the motivation to teach; obtain user selection of application information defining application requirements within [a] the mobile application on the client computing platform, the user-selected application information specifying one or more real-world location requirements and a time period, and functionality information specifying dynamically generated application functionalities and renderings within the mobile application on [a] the client computing platform, the application functionalities specifying at least one or more operations made available to the end user within the mobile application on the client computing platform, wherein obtaining the user-selected application information includes obtaining the user-selected application information via a graphical user interface related to of the mobile application configured to receive entry or selection of the user-selected application information from a user that is different from the end user; obtain current end user location information indicating a current real-world location of [a] the client computing platform associated with the end user; compare the current end user location information with the location requirement of the application requirements; compare a current time with the time period of the application requirements; responsive to the current end user location information of the end user's client computing platform and/or the current time satisfying the location requirement and/or the time period of the application requirements, dynamically generate the application functionalities in the mobile application on the client computing platform specified by the functionality information obtained from the user-selected application information, wherein, that responsive to the current end user location information indicating the end user client computing platform has satisfied the real-world location requirement and/or the current time has satisfied satisfying the time period for the user-selected functionality information generation within the mobile application, transmit to the end user mobile application computer code and/or content to modify the application functionalities and/or renderings including the one or more operations; and responsive to the current end user location information of the end user's client computing platform and the current time not satisfying the location requirement and the time period of the application requirements, not transmit to the end user's mobile application computer code and/or content to modify the application functionalities and/or renderings. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-16 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Shebaro, Bilal, Oyindamola Oluwatimi, and Elisa Bertino. "Context-based access control systems for mobile devices." IEEE Transactions on Dependable and Secure Computing 12.2 (2014): provides: Mobile Android applications often have access to sensitive data and resources on the user device. Misuse of this data by malicious applications may result in privacy breaches and sensitive data leakage. An example would be a malicious application surreptitiously recording a confidential business conversation. The problem arises from the fact that Android users do not have control over the application capabilities once the applications have been granted the requested privileges upon installation. In many cases, however, whether an application may get a privilege depends on the specific user context and thus we need a context-based access control mechanism by which privileges can be dynamically granted or revoked to applications based on the specific context of the user. In this paper we propose such an access control mechanism. Our implementation of context differentiates between closely located sub-areas within the same location. We have modified the Android operating system so that context-based access control restrictions can be specified and enforced. We have performed several .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641